[Cite as State ex rel. Whitt v. Coshocton Common Pleas Court, 2013-Ohio-2325.]


                                      COURT OF APPEALS
                                  COSHOCTON COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT

                                                             JUDGES:
STATE OF OHIO, EX REL                                :       Hon. W. Scott Gwin, P.J.
STEPHEN H. WHITT                                     :       Hon. Sheila G. Farmer, J.
                                                     :       Hon. Patricia A. Delaney, J.
                Relator                              :
                                                     :
-vs-                                                 :       Case No. 2012CA0014
                                                     :
COSHOCTON COMMON PLEAS                               :
COURT                                                :       OPINION

                Respondent




CHARACTER OF PROCEEDING:                                 Writ of Mandamus

JUDGMENT:                                                Dismissed

DATE OF JUDGMENT ENTRY:                                  May 30, 2013




APPEARANCES:

For Relator                                              For Respondent

STEPHEN H. WHITT PRO SE                                  JASON W. GIVEN
                                                         Prosecuting Attorney
                                                         318 Chestnut Street
                                                         Coshocton, OH 43812
[Cite as State ex rel. Whitt v. Coshocton Common Pleas Court, 2013-Ohio-2325.]


Gwin, P.J.

        {¶1}    Relator, Stephen W. Whitt, has filed a Petition for Writ of Mandamus

requesting this Court find Respondent in contempt of court, vacate his conviction, and

order a new trial in his underlying criminal case. Attached to the petition is an “Affidavit

of Disqualification.”        Respondent has only filed a response to the affidavit of

disqualification.

        {¶2}    Initially, we find the affidavit of disqualification was not filed with the

Supreme Court as required by R.C. 2501.13. For this reason, we have jurisdiction to

address the petition for writ of mandamus.

        {¶3}    As a preliminary matter, Relator has failed to comply with R.C. 2969.25 by

not filing an affidavit detailing his prior civil filings.

        {¶4}    Further, Relator has named the “Coshocton Common Pleas Court” as the

respondent. A court is not sui juris. “A court is defined to be a place in which justice is

judicially administered. It is the exercise of judicial power, by the proper officer or

officers, at a time and place appointed by law.” Todd v. United States (1895), 158 U.S.

278, 284, 15 S.Ct. 889, 891, 39 L.Ed. 982. Absent express statutory authority, a court

can neither sue nor be sued in its own right. State ex rel. Cleveland Municipal Court v.

Cleveland City Council (1973), 34 Ohio St.2d 120, 296 N.E.2d 544.
Coshocton County, Case No. 2012CA0014                                                3


      {¶5}   Because Relator has failed to file an affidavit of prior civil filings and

because Relator has failed to name a proper respondent, the Petition for Writ of

Mandamus is dismissed.



By Gwin, P.J.,

Farmer, J., and

Delaney, J., concur



                                            _________________________________
                                            HON. W. SCOTT GWIN


                                            _________________________________
                                            HON. SHEILA G. FARMER


                                            _________________________________
                                            HON. PATRICIA A. DELANEY


WSG:clw 0502
[Cite as State ex rel. Whitt v. Coshocton Common Pleas Court, 2013-Ohio-2325.]


            IN THE COURT OF APPEALS FOR COSHOCTON COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT


STATE OF OHIO, EX REL
STEPHEN H. WHITT             :
                             :
             Relator         :
                             :
                             :
-vs-                         :                                JUDGMENT ENTRY
                             :
COSHOCTON COMMON PLEAS COURT :
                             :
                             :
             Respondent      :                                CASE NO. 2012CA0014




    For the reasons stated in our accompanying Memorandum-Opinion, the Petition for

Writ of Mandamus is dismissed. Costs to Relator.




                                                       _________________________________
                                                       HON. W. SCOTT GWIN

                                                       _________________________________
                                                       HON. SHEILA G. FARMER

                                                       _________________________________
                                                       HON. PATRICIA A. DELANEY